DETAILED ACTION
 	 	Claims 1-12 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 02/12/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 02/12/2019 are accepted by the examiner.
Priority
 The application is filed on 02/12/2019 and has foreign priority of filing date
02/20/2019 from application JP2018-063985 (Japan)

 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (US 20190081793 A1, hereinafter, Martino).
 	Regarding claim 1, Martino discloses a non-transitory computer-readable storage medium having stored therein a blockchain program for causing a computer to 
 	the process comprising: in generating a second block following a first block included in the data on the blockchain, identifying, among branch blocks approved (Paragraphs 0199, 0209: blockchain data defining smart contracts such as pacts (defined below) and pact-based oracle processes (described below) data that causes communications with the management device 806 (e.g., an API and/or API tunnel to a web service that provides blockchain authentication, certification) 
 	[prior to the generating of the second block, one or more blocks capable of being approved in parallel with the first block] (Paragraph 0212: receiving a transaction message for a blockchain having a block header, at 1004. In one embodiment, the method 1000 may further comprise generating a block hash based on the block header and on Merkle roots for each peer of the blockchain, at 1006, and generating a new block header for the blockchain ), and 

 	It is noted that Martino does not explicitly states but does suggest the imitations “prior to the generating of the second block, one or more blocks capable of being approved in parallel with the first block” as claimed (Paragraphs 0213, 0229: confirming Merkel roots for at least one peer blockchain of the first parallel blockchain based on the transaction record to validate the modification of the first account, at 1304, and modifying the second account of the second parallel blockchain, at 1306. The method 1300 may further comprise publishing creating a new block on the second parallel blockchain).  
 	Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Martino, as the reference further suggests, for the advantage of providing for a proof-of-work parallel-chain architecture for a distributed ledger system (e.g., a blockchain) with efficient throughout and security (Abstract)
 	Regarding claim 2,  Martino discloses the non-transitory computer-readable storage medium according to claim 1, wherein when, in a set of all combinations of the branch blocks, transactions having the same identification information of a virtual currency fragment in input information of the transactions are present in different blocks (Paragraph 0109: code for Ethereum Virtual Machine (EVM)) is the ability to inspect code that is installed on the blockchain) included in a combination, the identifying excludes blocks included in the combination and identifies one or more blocks included in combinations other than the combination including the excluded blocks as one or more blocks capable of being approved in parallel with the first block (Paragraphs 0213, 0229: confirming Merkel roots for at least one peer blockchain of the first parallel blockchain based on the transaction record to validate the modification of the first account, at 1304, and modifying the second account of the second parallel blockchain, at 1306. The method 1300 may further comprise publishing creating a new block on the second parallel blockchain). 
 	Regarding claim 3,  Martino discloses the non-transitory computer-readable storage medium according to claim 1, wherein the identifying identifies, among blocks that are the branch blocks and that are linked from a block preceding the first block, one or more blocks capable of being approved together with the first block (Paragraph 0031: according to the preceding example, a blockchain processing system with a blockchain of blockheight N would not allow the generation of a new block for another blockchain that was 
 	Regarding claim 4,  Martino discloses the non-transitory computer-readable storage medium according to claim 3, wherein when, in a set of all combinations of blocks that are the branch blocks and that are linked from a block preceding the first block, transactions having the same identification information of a virtual currency fragment in input information of the transactions are present in different blocks included in a combination (Paragraph 0109: code for Ethereum Virtual Machine (EVM)) is the ability to inspect code that is installed on the blockchain), the identifying excludes blocks included in the combination and identifies one or more blocks included in combinations other than the combination including the excluded blocks as one or more blocks capable of being approved in parallel with the first block (Paragraphs 0213, 0229: confirming Merkel roots for at least one peer blockchain of the first parallel blockchain based on the transaction record to validate the modification of the first account, at 1304, and modifying the second account of the second parallel blockchain, at 1306. The method 1300 may further comprise publishing creating a new block on the second parallel blockchain). 
 	Regarding claim 5,  Martino discloses the non-transitory computer-readable storage medium according to claim 1, the process further comprising calculating a 
 	Regarding claim 6,  Martino discloses the non-transitory computer-readable storage medium according to claim 5, wherein the calculating calculates a reward for the generating and registering of the second block in accordance with the length of the blocks to be linked (Paragraph 0116, Claim 8: Merkle proof validation comprises a simple payment verification (SPV) smart contract). 
	Regarding claim 7; Claim 7 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 8; Claim 8 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 9; Claim 9 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 10; Claim 10 is similar in scope to claim 4, and is therefore rejected under similar rationale.
 	Regarding claim 11; Claim 7 is similar in scope to claim 5, and is therefore rejected under similar rationale.
 	Regarding claim 12; Claim 12 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Examiner Notes 
6.	The Examiner notes that incorporating the combined limitations of claims 2, 5 and 6 into independent claim 1 would better clarify the subject matter/embodiment of claimed invention. Similarly, amending independent claim 7 with aforesaid claim limitations would help advance the prosecution as it would clarify the claimed invention.

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tran (US 20180117446 A1) discloses an Internet of Thing (IoT) device includes a camera coupled to a processor; and a wireless transceiver coupled to the processor. Blockchain smart contracts can be used with the device to facilitate secure operation..
Micali (US 20200313896 A1) discloses causing a block in a blockchain to be added to the blockchain includes causing an entity to receive information corresponding to a previous block, causing the entity to receive a declarative invocation of a smart contract execution on a given input.
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of 
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498